Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 18 February 2021 regarding rejections of record under 35 U.S.C. 103 have been fully considered, but are not persuasive. 
Applicant first argues that one of ordinary skill in the art would not be motivated to substitute the PbF2 active material of Potanin (US 20080102373 A1) with the PbF2-based solid electrolyte material of Buchinskaya et al, "Lead difluoride and related systems', 2004 Russian Academy of Sciences and Turpion Ltd. Russian Chemical Reviews 73 (4) 371-400 (2004). This is not found persuasive because per applicant’s specification at [0018], PbF2 may function as either a solid electrolyte or an active material. This is also appreciated by Potanin in [0055]-[0060]. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the previously alleged combination for an active material because the ionic conductor taught by Buchinskaya can be used as a solid electrolyte or an active material.
Applicant second argues that both Potanin and Buchinskaya teach a large number of PbF2-based materials and therefore does not offer a “finite number of identified or predictable solutions” that would provide a reasonable expectation of success. This is not found persuasive the Potanin referece specifically teaches mixtures of the recited materials, which is precisely what the claim is requiring. Therefore, absent any showing of unexpected results for the specifically claimed combination, it would be expected that the combination of PbF2 and BiF3 would yield predictable results such as those taught by Potanin. Further, Buchinskaya is being relied upon to teach an alternative PbF2-based compound.
2CuF6 and BiF3 over, for example, a combination of MnF2 and BiF3 which is appreciated by Potanin [0060]. 
As such, the rejections of record are upheld below.

Terminal Disclaimer
The terminal disclaimer filed on 18 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,847,797 has been reviewed and is accepted. The terminal disclaimer has been recorded and the double patenting rejections of record are overcome.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Potanin (US 2008/0102373 A1) as cited on applicant’s IDS dated 03 May 2019, in view of Buchinskaya et al, "Lead difluoride and related systems', 2004 Russian Academy of Sciences and Turpion Ltd. Russian Chemical Reviews 73 (4) 371-400 (2004).
Claims 1 and 9, Potanin teaches a fluoride ion battery comprising a cathode active material layer, an anode active material layer and an electrolyte layer formed between the cathode active material layer and the anode active material layer (see [0022] indicating the secondary solid-state battery including anode/electrolyte and cathode/electrolyte interfaces and reactions including fluoride, which one of ordinary skill in the art before the effective filing date of the claimed invention would recognize as the typical fluoride ion battery structure), wherein the cathode active material contains a cathode active material comprising: a first active material having a composition represented by PbF2; and a second active material containing a Bi element and a F element (see [0060] indicating a mixture of PbF2 and BiF3 as a cathode).
Potanin does not particularly teach Pb2-xCu1+xF6 wherein 0 ≤ x < 2 as claimed. However, Buchinskaya et al teaches composites of PbF2- with other materials as functional conductive materials (see abstract and introduction) with ionic properties (see page 376). Particularly, Buchinskaya et al teaches Pb2CuF6 in the paragraph bridging pages 375-377 which reads on the claimed formula where x = 0. Additionally, Buchinskaya et al teach combining PbF2 with BiF3 as required by the claim on page 376. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the material combinations taught by Buchinskaya et al particularly as an obvious alternative compound for a fluoride ion battery cathode in order to create a safer secondary solid-state battery (see Potanin [0045]).
Regarding Claim 2, Potanin teaches a fluoride ion battery comprising a cathode active material layer, an anode active material layer and an electrolyte layer formed between the cathode active material layer and the anode active material layer (see [0022] indicating the secondary solid-state battery including anode/electrolyte and cathode/electrolyte interfaces and reactions including fluoride, which one of ordinary skill in the art before the effective filing date of the claimed invention would recognize as the typical fluoride ion battery structure), wherein the cathode active material contains a 2; and a second active material containing a Bi element and a F element (see [0060] indicating a mixture of PbF2 and BiF3 as a cathode).
Potanin does not particularly teach that the first active material contains the claimed peak positions. However, Pb2-xCu1+xF6 wherein 0 ≤ x < 2 recited in applicant’s specification would be expected to have these peak positions inherently. Buchinskaya et al teaches composites of PbF2- with other materials as functional conductive materials (see abstract and introduction) with ionic properties (see page 376). Particularly, Buchinskaya et al teaches Pb2CuF6 in the paragraph bridging pages 375-377 which reads on the instant application’s formula where x = 0. Since there is no clear distinction between the compound of Buchinskaya et al and that of the instant application, the compound of Buchinskaya et al would be expected to have the claimed peak position. Additionally, Buchinskaya et al teach combining PbF2 with BiF3 as required by the claim on page 376. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the material combinations taught by Buchinskaya et al particularly as a fluoride ion battery cathode in order to create a safe secondary solid-state battery (see Potanin [0045]).
Regarding Claims 3 and 5, Potanin further teaches that the first active material and the second active material are dissolved (see [00512] indicating that the cathode may be a solid solution, which meets the claim limitation for “dissolved”).
Regarding Claims 4 and 6, Potanin does not teach the exact ratio of the mixture of PbF2 and BiF-3.
However, Buchinskaya et al further teaches that the homogeneity region extends up to 50 mol% of BiF3-. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to maintain homogeneity by maintaining this same molar ratio, which encompasses the claimed ratio of 30 mol% or less.
Claims 10 and 11, Potanin teaches the PbF2 compound analogous to the Buchinskaya Pb2CuF6 compound and the BiF3 compounds as active materials in [0060]. Therefore, the claim is met because in the case where the modified Potanin is an active material, the PbF2 compound is not functioning as a solid electrolyte. Therefore, not additional solid electrolyte would be expected to be contained in the active material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723